Citation Nr: 0805781	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-04 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on May 1, 2004 at Cape Coral 
Hospital.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
October 1974, and from September 1976 to June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Medical Administration Service (MAS) of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Bay Pines, 
Florida, which denied entitlement to payment or reimbursement 
for unauthorized medical expenses incurred on May 1, 2004 at 
Cape Coral Hospital.  The VA Regional Office (RO) in St. 
Petersburg, Florida, currently has jurisdiction over the 
veteran's medical file.    


FINDINGS OF FACT

1.  On May 1, 2003, the veteran was service connected for 
transverse myelopathy with spinal cord glioma, rated as 60 
percent disabling.

2.  On May 2, 2004, emergency services were provided to the 
veteran in the emergency department of Cape Coral Hospital.

3.  The evidence for and against the claim is in relative 
equipoise on the question of whether the medical care 
provided at Cape Coral Hospital on May 1, 2004 was rendered 
in a medical emergency of such nature that delay would have 
been hazardous to the veteran's health.

4.  A VA facility was not feasibly available to the veteran 
on May 1, 2004.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for payment or reimbursement of 
unauthorized medical expenses incurred on May 1, 2004 at Cape 
Coral Hospital have been met.  38 U.S.C.A. §§ 1728, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 17.52, 17.120, 17.1000-17.1003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Because the full benefits sought 
on appeal are being granted by this Board decision, no 
further notice or assistance to the appellant is required.  
To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this issue because of the favorable nature of 
the Board's decision.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Payment or Reimbursement for Medical Services

In this case, the evidence of record reflects that the 
veteran was service connected for transverse myelopathy with 
spinal cord glioma, rated as 60 percent disabling.  On May 1, 
2004, the veteran received medical treatment at the emergency 
department of Cape Coral Hospital for dizziness and weakness 
with headache.  Bills from Cape Coral Hospital, Florida 
Radiology Consultants, Cape Coral Emergency Physicians, and 
Lee County BOCC-EMS reflect that expenses of $2,932.31 were 
incurred in conjunction with the May 1, 2004 emergency 
department visit.

The veteran contends that payment or reimbursement for the 
emergency treatment provided on May 1, 2004 at Cape Coral 
Hospital is warranted because it was rendered in a medical 
emergency and VA medical facilities were not feasibly 
available at that time.  The veteran contends that the severe 
dizziness he experienced was an exigent circumstance in his 
case because he is paralyzed, lives alone, and must stand to 
transfer from his wheelchair to his bed, shower, and toilet, 
and that he had no way to determine if his dizziness was 
caused by his spinal cord dysfunction.  Further, through his 
representative, the veteran contends that persons with spinal 
cord dysfunction are at risk in ways otherwise healthy 
individuals are not.

The controlling statute and regulation provide that, in order 
to be entitled to reimbursement or payment for  medical 
expenses incurred without prior authorization from VA, the 
following must be shown: 
(A) that the treatment was either 
        (1) for an adjudicated service-connected disability, or 
        (2) for a non-service-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability, or 
        (3) for any disability of a veteran who has a total 
disability permanent in  nature resulting from a service-
connected disability; or 
        (4) for any illness, injury or dental condition in the 
case of a veteran who is participating in a rehabilitation 
program under 38 U.S.C. chapter 31 and who is medically 
determined to be in need of hospital care or medical services 
for any of the reasons enumerated in 38 C.F.R. § 17.48(j); 
(B) that a medical emergency existed and delay would have 
been hazardous to life or health; and 
(C) that no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise or practicable or treatment 
had been or would have been refused.  38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.

The veteran's claim was initially denied in December 2004 on 
the basis that the care he received was not emergent such 
that delay would not have been hazardous to his life or 
health.  It was noted that VA facilities were feasibly 
available to provide the treatment the veteran needed.  

Records show that the veteran called 911 on May 1, 2004, 
complaining of dizziness with associated headache that began 
on April 29, 2004.  The veteran was transported to the 
emergency department of Cape Coral Hospital, where the 
veteran reported to the admitting physician that he had never 
experienced dizziness prior to the onset of his current 
symptoms.  The admitting physician noted that the veteran had 
a significant history of a spinal cord tumor.  The veteran 
was diagnosed with vertigo and was discharged on May 1, 2004.  

The Board notes that, well after the fact, a VA physician 
rendered a judgment in December 2004 that the veteran's 
condition was not emergent, as the veteran had experienced 
symptoms of dizziness for several days.  The Board also 
notes, however, that this matter is not to be decided solely 
based on medical judgment.  The claim for payment or 
reimbursement for the initial evaluation and treatment is for 
a condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.  This standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical attention 
to result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  See 38 C.F.R. § 
17.1002.  

In light of the veteran's paralysis and the real possibility 
that severe dizziness could lead to a fall or serious injury, 
the Board finds that the veteran's belief that a delay would 
be hazardous to his health was reasonable.  While the Board 
acknowledges that the veteran reported experiencing dizziness 
for two days prior to seeking medical treatment, the veteran 
has stated that the dizziness reached a level of severity on 
May 1, 2004 such that he feared for his safety.  After a 
review of the evidence, and for the reasons indicated, the 
Board finds that the evidence for and against the claim is in 
relative equipoise on the question of whether emergency 
treatment on May 1, 2004 at Cape Coral Hospital was rendered 
in a medical emergency so that delay would have been 
hazardous to the veteran's physical and mental health.

On the question of whether VA or other federal medical 
facilities were feasibly available on May 1, 2004, the 
veteran, through his representative, has reported that the 
closest VA facility, Bay Pines VAMC, was 122 miles away.  
This contention is not contradicted by any other evidence of  
record.  At the time the veteran sought medical treatment, he 
was experiencing severe dizziness; the veteran cannot be 
expected to travel more than two hours in such a condition.  
Further, the veteran contends that the local VA outpatient 
medical clinic in Ft. Myers was closed at the time he sought 
medical treatment.  After a review of the evidence, and for 
the reasons indicated, the Board finds that a VA facility was 
not feasibly available to the veteran on May 1, 2004.  

For these reasons, and with the resolution of reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for payment or reimbursement of unauthorized medical 
expenses incurred on May 1, 2004 at Cape Coral Hospital have 
been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.   


ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred on May 1, 2004 at Cape Coral Hospital is granted. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


